The parties shall address: (1) whether intentionally accessing and viewing *1025child sexually abusive material on the Internet constitutes “knowing possession” of such material under MCL 750.145c(4); and (2) whether the presence of automatically created “temporary internet files” on a computer hard drive may amount to “knowing possession” of child sexually abusive material or may he circumstantial evidence that defendant “knowingly possessed” such material in the past.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae. Court of Appeals Nos. 278531 and 277925.